Title: To George Washington from Charles Carter of Ludlow, 26 May 1792
From: Carter, Charles (of Ludlow)
To: Washington, George



My Dr Friend
Acadamy [Fredericksburg, Va.] May 26th 92

Your favor of the 19th came to hand last even. I am much obliged by your kind offer, of a Commn upon a vacancy, but that Life is entirely out of his line my Son has been from early Youth, inclined (indeed) devoted to Study in which (good Judges) say he has for his age made, a tolerable progress. he is now studying Physick, under Doctor Wellford, and intends to Philadelphia, in September, to attend the Lectures during the Winter he wished to have been in your Famy supposing, that he coud have devoted, the evenings to his particular pursuit, as he was told, the fare part of the day woud be only required believe me I am satisfied, you wd with pleasure, have reced him, had it been convenient. I am happy to hear you enjoy a good state of Health, and hope you found yr Farms, in a prosperous way. it gave me pleasure to hear, you had taken, my Young Friend under yr care, and hope it will turn out, to his advantage. Be pleased to present

my compts to yr Lady in which Mrs Carter joins yr Aff. Friend & Much Obligd Hbe St

Chs Carter

